THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Petitioner,

   v.

   Richard Lewis, Respondent.

   Appellate Case No. 2013-001571



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Laurens County 

    The Honorable Frank R. Addy, Jr., Circuit Court Judge 



                    Opinion No. 27511 

         Heard March 4, 2015 – Filed March 25, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Attorney General Alan M. Wilson and Senior Assistant
   Deputy Attorney General Salley W. Elliott, both of
   Columbia, for Petitioner.

   C. Rauch Wise, of Greenwood, for Respondent.
      PER CURIAM: We granted certiorari to review the court of appeals'
decision in State v. Lewis, 403 S.C. 345, 743 S.E.2d 124 (Ct. App. 2013). We now
dismiss the writ as improvidently granted.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.